ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approv*408al a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent represented a client in determining the client's equity interest in land the client was purchasing pursuant to a land contract, as the amount of equity was open to question following the seller's death. The client had maintained passbooks which memorialized his payments to the seller. With the client's permission, the respondent wrote on the face of the passbooks an interest rate and term which supported the client's position. He then turned the passbooks over to opposing counsel in a manner suggesting the newly-written rate and term reflected the original contract terms. There was no formal legal action pending at that time.
Violations: The respondent violated Ind. Professional Conduct Rule 4.1(a) by making a false representation of material fact to a third person during the course of a representation
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to forward notice of the this Order to the respondent or his attorney, the Disciplinary Commission, and the hearing officer.
SULLIVAN, BOEHM, and RUCKER, JJ., concur.